        Case 2:18-cv-00787-MJH Document 162 Filed 11/05/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ARMSTRONG                        )
TELECOMMUNICATIONS, INC.,        )
                                 )
      Plaintiff,                 )
                                 )
             v.                  )             Civil No. 18-787
                                 )
CHR SOLUTIONS, INC.              )
                                 )
Defendant/Third Party Plaintiff, )
                                 )
             v.                  )
                                 )
VANTAGE POINT SOLUTIONS, INC. )
and VIRGINIA GARDEA              )
                                 )
      Third Party Defendants.    )


                                      OPINION and ORDER

       In this commercial dispute, Plaintiff Armstrong Telecommunications, Inc. (Armstrong)

and Defendant CHR Solutions, Inc. (CHR) entered into a Master Services Agreement (“MSA”),

dated May 30, 2017, by which CHR agreed to provide certain specialized engineering services in

furtherance of Armstrong’s contract to provide broadband services to rural markets in New York.

Armstrong alleges that CHR breached the MSA. CHR, in turn, counterclaims that Armstrong

breached the contract and alleges that any perceived problems with CHR’s performance of the

contract was due to Armstrong’s own conduct. In addition, CHR alleges that its former

employee, Third-Party Defendant Virginia Gardea, unlawfully conspired with Third-Party

Defendant Vantage Point Solutions, Inc. and Armstrong, in a scheme to usurp CHR’s contract

from Armstrong.





         Case 2:18-cv-00787-MJH Document 162 Filed 11/05/20 Page 2 of 6




       The Complaint was filed on June 15, 2018. CHR Answered the Complaint, filed

Counterclaims against Armstrong, and filed Third-Party Claims against Gardea and Vantage

Point. Thereafter, the Court resolved three motions to dismiss filed by the Third-Party

Defendants. The initial case management conference was held on December 20, 2018. Fact

discovery was set to be completed by June 21, 2019. Several discovery disputes occurred during

the course of discovery, which extended the time for completing fact discovery. In March 2020,

the initial effect of the COVID-19 pandemic on Court operations occurred. The pandemic

created obstacles for the parties in scheduling and completing depositions that also extended

discovery. Ultimately, fact discovery was completed on June 1, 2020. By the time of the June

20, 2020 Post Discovery Status Conference, the Court explained to counsel the then-known

difficulties with conducting a jury trial in light of the COVID-19 pandemic and informed counsel

that a trial could not be scheduled anytime soon. June 20, 2020 Text Minute Entry (entered

without an ECF Number). At the time of said conference, the Chief Judge of this Court had

issued a third Administrative Order continuing all civil and criminal jury selections and jury

trials until September 8, 2020. The Court notes that CHR filed a Notice on February 20, 2020

stating that it was committed to having the dispute resolved through a trial by jury. ECF No.

118. In response, the Court directed that, in light of the administrative delay for scheduling a

jury trial, the parties should confer with their clients about the possibility of an alternate form of

resolution. The parties submitted a Joint Report on July 22, 2020, stating that they do not agree

on a form of alternate resolution of this case, meaning that the present course of this action, after

resolution of summary judgment motions, is to proceed to a jury trial.




                                                   2

          Case 2:18-cv-00787-MJH Document 162 Filed 11/05/20 Page 3 of 6




         Presently before the Court is Armstrong’s Motion to Deposit Funds Pursuant to Fed. R.

Civ. P. 67 and Brief in Support. ECF Nos. 144 & 145. Armstrong requests leave to make a

deposit of $2,250,000 under Rule 67 to halt the accrual of interest and as permitted under New

York Practice Rule 3219. Armstrong’s Motion is premised, in part, on the pandemic-related

suspension of jury trials and its allegation that CHR’s insistence on its right to a jury trial results

in a potential windfall to CHR in light of the present COVID-19 circumstances. CHR has filed a

Response and Brief in Opposition to the Motion. ECF Nos. 146 & 147. Armstrong has also

filed a Reply Brief. ECF No. 161. CHR’s assertion of its right to a trial by jury cannot be

viewed in any manner as a delay tactic, and the Court does not rely on such an assertion in its

discussion or resolution of Armstrong’s Motion. CHR also contends that Armstrong’s funds to

be deposited are not “in dispute” as contemplated by Rule 67, in that ownership of the funds is

not at issue. CHR objects to the Motion, explaining that, this is a contractual dispute and case

law favors a denial of motions to deposit funds in such cases.

         “The issue of whether to allow a Rule 67 deposit lies within the discretion of the Court.”

Progressive Cas. Ins. Co. v. Drive Trademark Holdings LP, 680 F. Supp. 2d 639, 641 (D. Del.

2010) (citing Cajun Elec. Power Co-op., Inc. v. Riley Stoker Corp., 901 F.2d 441, 445 (5th

Cir.1990) and Browning Ferris, Inc. v. Montgomery County, Civ. A. No. 90–3258, 1990 WL

131937, at *2 (E.D. Pa. Sept. 4, 1990)). For the following reasons, the Court, pursuant to Rule

67, and cognizant of New York Rule 3219, and the Court’s inherent1 and equitable powers, will

exercise its discretion in deciding Armstrong’s Motion.




                                    
1
  “The inherent powers of federal courts are those which ‘are necessary to the exercise of all others.’” Roadway
Exp., Inc. v. Piper, 447 U.S. 752, 764 (1980) (quoting United States v. Hudson, 7 Cranch 32, 34, 3 L.Ed. 259
(1812)).


                                                          3

         Case 2:18-cv-00787-MJH Document 162 Filed 11/05/20 Page 4 of 6




       To be sure, Armstrong’s Motion to Deposit Funds under Rule 67, in the circumstances of

this case, is atypical. It is doubtful that such a Motion would have been filed absent the COVID-

19 pandemic. In fact, but for the COVID-19 pandemic, it is likely that dispositive motions

would have been decided and this case would have already been tried and the dispute resolved.

The COVID-19 pandemic is an unprecedented superseding event that could not have been

contemplated in the parties’ contract. Therefore, the overriding reason for granting relief

through disposition of Armstrong’s Motion is the impact of the COVID-19 pandemic on Court

operations and the resulting administrative delays in jury trials.

       As of October 30, 2020, all civil and criminal jury selections and jury trials have been

continued to February 8, 2021, pending further order of court. Administrative Order, Oct. 30,

2020, Misc. No. 2:20-mc-394-MRH. Thereafter, and when conditions are such that jury trials

can be scheduled, such trials will be conducted in a drastically reduced number. Specifically, the

Western District’s plan is to hold no more than one jury trial at a time. In addition, criminal jury

trials will take precedence over civil jury trials. Obviously, the entire Court had and will have a

backlog of civil cases to be tried. Given these circumstances, it is highly unlikely that a jury trial

in this case will take place for a considerable period of time.

       Furthermore, “[w]hile there are relatively few decisions discussing Rule 67, courts have

noted that ‘the rule’s purpose is to relieve the depositor of responsibility for [a] fund in dispute

while the parties hash out their difference with respect to it.’” Krambeck v. Fishbone, No. CV

17-3934, 2019 WL 398936, at *8 (E.D. Pa. Jan. 30, 2019) (quoting Cajun Elec. Power Co-op.,

Inc., 901 F.2d 441, 444-445 (5th Cir. 1990)). In Krambeck, the Court recognized, as CHR states,

that “courts have cautioned against applying Rule 67 in a way that would alter the contractual

rights that the parties bargained for, including by depriving a party of its cause of action for



                                                  4

          Case 2:18-cv-00787-MJH Document 162 Filed 11/05/20 Page 5 of 6




breach of contract.” Krambeck, 2019 WL 398936, at *8 (citing Progressive Cas. Ins., 680 F.

Supp. 2d at 640-42). Nonetheless, the Krambeck Court granted plaintiff’s motion to deposit

funds, over defendant’s objection, “with the explicit caveat that [the] granting [of] the motion

would ‘in no way impact[ ] the merits of any claims that have been brought, or will be brought,

in this action, nor prevent[ ] any party from asserting any claims or seeking any relief.’”

Krambeck, 2019 WL 398936, at *8 (quoting the Court’s 10/27/17 Order).2 In the present case,

the interest issue is not related to a merits determination relative to the breach of contract claims.

The interest element of the contract will only apply once the merits of the case and the amount of

damages are determined. In addition, a Rule 67 deposit with this Court is in accord with the

purposes of New York Rule 3219. The Practice Notes to Rule 3219 explain that such remedy is

available only on contracts. N.Y. C.P.L.R. 3219 (Practice Notes).

        In this case, with Armstrong’s deposit of funds, Armstrong will not be able to otherwise

utilize the funds. While CHR is likewise not able to access or utilize said funds, they are

available and payable depending upon the resolution of the dispute. Resolution of this dispute is

delayed solely due to the COVID-19 pandemic and its consequential administrative trial delays.

Neither party should solely benefit or suffer from contract interest accruals where such pandemic

circumstances could not have been contemplated at the time of contracting. The fairest and most

equitable interim disposition for both parties is accomplished through this decision.

Consequently, this Court will order the escrow deposit of Armstrong’s funds, based upon Rule

67 and in light of the MSA’s choice of New York law. A separate Order will be entered to




                                   
2
  The Krambeck Court explained that “while [plaintiff] sought and obtained leave to make the payments into this
Court's registry, [defendant] is not precluded from asserting counterclaims for breach of contract or unjust
enrichment based on [plaintiff’s] failure to make payments.” Krambeck, 2019 WL 398936, at *8.

                                                        5

           Case 2:18-cv-00787-MJH Document 162 Filed 11/05/20 Page 6 of 6




permit a Rule 67 deposit with the Clerk of Court. Upon Armstrong’s payment of said funds to

the Clerk, no additional contract interest upon said escrowed funds will accrue.

          Accordingly, it is hereby ORDERED that upon Armstrong’s deposit of funds pursuant to

the separately filed contemporaneous Order of Court permitting said deposit pursuant to Rule 67,

any contract interest accruals upon said funds will cease as against CHR’s counterclaim in this

matter.



IT IS SO ORDERED:


Dated:_November 5, 2020                              ______________________
                                                     __________________ __
                                                                        ____
                                                                           ____
                                                                           __ ___
                                                     Marilyn JJ. H
                                                                 Horan
                                                                  oraan
                                                     United States District Judge




                                                6

